Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2006-003

Release Date: 9/29/2006
CC:ITA:B06:SJGee
POSTN-131337-06
UILC:

263A.04-04, 263A.04-05

date:

September 06, 2006

to:

Keith Jones,
Industry Director
Natural Resources and Construction
Frank J. Genet,
Technical Adviser
(Utilities)

from:

subject:

Lewis J. Fernandez
Associate Chief Counsel
(Income Tax & Accounting)

Allocation of Capitalizable Mixed Service Costs to Ineligible Property
This memorandum responds to your request for guidance on an issue affecting
multiple taxpayers in the utility industry. Specifically, this memorandum provides
generic legal advice regarding allocations of capitalizable mixed service costs to
ineligible property under the simplified service cost method. The same analysis applies
to allocations of additional § 263A costs under the parallel provisions of the simplified
production method.
This memorandum may not be used or cited as precedent. It is intended only for
use by the office that requested it.
ISSUE
Is a utility company that elects to use the simplified service cost method to
determine capitalizable mixed service costs with respect to eligible property required to
allocate mixed service costs to property that is not eligible for the simplified service cost
method using the methods provided in § 1.263A-1(g)(4) of the Income Tax Regulations?

POSTN-131337-06
CONCLUSION
A utility company that elects to use the simplified service cost method to
determine capitalizable mixed service costs with respect to eligible property is required
to allocate mixed service costs to property that is not eligible for the simplified service
cost method using the methods provided in § 1.263A-1(g)(4).
FACTS
The allocation of mixed service costs is increasingly an issue in the utility
industry.1 The majority of the taxpayers in this industry are fully-integrated public
utilities engaged in the generation, transmission and distribution of electricity. Other
utilities engage in little or no generating activity. These utilities purchase electricity from
other utilities and engage only in the transmission and distribution of electricity. Both
types of utilities produce self-constructed assets (including, as applicable, generation,
transmission and distribution assets that constitute non-inventory property) for use in
their trade or business. The costs of producing these self-constructed assets must be
capitalized under § 263A of the Internal Revenue Code. Utilities account for these
assets as fixed assets and recover the costs to produce them over the recovery periods
provided in § 167 and § 168 and the regulations thereunder. Applicable recovery
periods for these assets generally range from 15 to 30 years.
The issue under consideration in this memorandum arises when a utility uses the
simplified service cost method to determine capitalizable mixed service costs incurred
during the year with respect to production of electricity (as applicable), purchased
assets, and self-constructed assets. In applying the simplified service cost method,
some utilities use the production cost allocation ratio and allocate all of their
capitalizable service costs to eligible property – most of which is electricity inventory that
does not remain on hand at year end – and treat none of their service costs as allocated
to ineligible property.
LAW AND ANALYSIS
Under § 263A(a) and (b), producers of real or tangible personal property must
capitalize the direct costs and a proper share of the indirect costs of such property.
Section 1.263A-1(a)(3)(ii) restates the foregoing rule by providing that taxpayers that
produce real property and tangible personal property must capitalize all the direct costs
of producing the property and the property’s allocable share of indirect costs.
Indirect costs include service costs, which include capitalizable service costs,
deductible service costs, and mixed service costs. § 1.263A-1(e)(3)(i), (ii)(W) and
(4)(ii)(A), (B) and (C). Mixed service costs are service costs that are partially allocable

1

Whether any particular taxpayer’s facts differ materially from the facts described in this memorandum
must be determined by the Director.

POSTN-131337-06
to production or resale activities and partially allocable to non-production or non-resale
activities. § 1.263A-1(e)(4)(ii)(C).
Section 1.263A-1(g)(4) provides that, using reasonable factors or relationships, a
taxpayer generally must allocate mixed service costs to property produced using a
direct reallocation method, a step-allocation method, or any other reasonable method
(as defined in § 1.263A-1(f)(4)).
However, § 1.263A-1(h) permits taxpayers to elect to use the simplified service
cost method to determine the aggregate portion of mixed service costs incurred during
the taxable year that are properly allocable to “eligible property.” For purposes of the
simplified service cost method, eligible property is limited to property that is subject to
§ 263A and that falls within the following categories: (1) inventory; (2) non-inventory
property held for sale; (3) self-constructed assets that are substantially identical in
nature to, and produced in the same manner as, inventory property produced by the
taxpayer or other property produced by the taxpayer that is held primarily for sale to
customers in the ordinary course of the taxpayer's trade or business; and (4) selfconstructed assets produced by the taxpayer on a routine and repetitive basis in the
ordinary course of the taxpayer’s trade or business. See § 1.263A-1(h)(2)(i) and
§ 1.263A-1T(h)(2)(i)(D).
Rev. Rul. 2005-53, 2005-35 I.R.B. 425, holds that for purposes of §§ 1.263A1(h)(2)(i)(D) and 1.263A-2(b)(2)(i)(D), in effect for taxable years ending prior to
August 2, 2005, a taxpayer’s self-constructed assets are produced on a routine and
repetitive basis in the ordinary course of its trade or business if the assets are either
mass produced (numerous identical goods are manufactured using standardized
designs and assembly line techniques) or have a high degree of turnover.
For taxable years ending on or after August 2, 2005, § 1.263A-1T(h)(2)(i)(D) and
§ 1.263A-2T(b)(2)(i)(D) provide that self-constructed tangible personal property is
produced by the taxpayer on a routine and repetitive basis in the ordinary course of the
taxpayer’s trade or business when units of tangible personal property (as defined in
§ 1.263A-10(c)) are mass-produced, i.e., numerous substantially identical assets are
manufactured within a taxable year using standardized designs and assembly line
techniques, and the applicable recovery period of the property determined under
§ 168(c) is not longer than three years.
Generally, if a taxpayer elects to use the simplified service cost method, it must
use the method for all production and resale activities of the trade or business
associated with eligible property. See § 1.263A-1(h)(2). However, at its election, a
taxpayer may exclude self-constructed assets from application of the simplified service
cost method and only apply the method to inventory property and non-inventory
property held for sale. See § 1.263A-1(h)(2)(ii). A taxpayer that makes such election
must nonetheless allocate service costs to self-constructed assets in accordance with
the general allocation rules provided for such costs in § 1.263A-1(g)(4). See Id.

POSTN-131337-06

Under the simplified service cost method, a taxpayer computes its capitalizable
mixed service costs by multiplying its total mixed service costs by an allocation ratio.
§ 1.263A-1(h)(3). The allocation ratio can be either labor-based or production-based.
See §§ 1.263A-1(h)(4) and (5). The production-based ratio is the ratio of the taxpayer’s
§ 263A production costs to its total costs. See § 1.263A-1(h)(5)(i). For this purpose,
§ 263A production costs are defined as the total costs (excluding mixed service costs
and interest) allocable to property produced (and property acquired for resale if the
producer is also engaged in resale activities) under § 263A that are incurred in the
taxpayer’s trade or business during the taxable year. Total costs include all direct and
indirect costs allocable to property produced (and property acquired for resale if the
producer is also engaged in resale activities) as well as all other costs of the taxpayer’s
trade or business. Such costs do not include taxes assessed on the basis of income, as
defined in § 1.263A-1(e)(3)(iii)(F). See § 1.263A-1(h)(5)(ii). Total mixed service costs
are defined as the total costs incurred during the taxable year in all departments or
functions of the taxpayer’s trade or business that perform mixed service activities. See
§ 1.263A-1(h)(6).
Some utilities assert that the simplified service cost method exempts selfconstructed assets that are not eligible property from the statutory requirement to
capitalize mixed service costs. Accordingly, these utilities reason that it would be
improper to apply the simplified service cost method by excluding (a) production costs
of general and intangible assets from the production cost allocation ratio and (b) service
costs associated with these assets from total mixed service costs. They reason further
that the mixed service costs that they allocate using the simplified service cost method
must be allocated solely to inventory and eligible self-constructed assets, and not to
ineligible property. In other words, they argue that, under the simplified service cost
method, all capitalizable service costs must be allocated to eligible property – most of
which is electricity inventory that does not remain on hand at year end – and none may
be allocated to ineligible property.
This argument is premised on (a) the definitions of § 263A production costs and
total mixed service costs contained in § 1.263A-1(h)(5) and § 1.263A-1(h)(6), (b) the
simplified service cost allocation formula, and (c) the lack of an express rule in the
simplified service cost method regulations stating that ineligible property attracts
capitalizable mixed service costs. The general allocation formula under the simplified
service cost method is the allocation ratio multiplied by total mixed service costs. The
issue under consideration arises when a utility uses the production cost allocation ratio.
The numerator of the production cost allocation ratio is “§ 263A production costs,” which
is defined under § 1.263A-1(h)(5)(ii) as the total costs (excluding mixed service costs
and interest) allocable to property produced under § 263A that are incurred in a
taxpayer’s trade or business during the taxable year. The utilities argue that the
numerator of the production cost allocation ratio should include production costs
associated with all of its assets (including those that are eligible property and those that
are not eligible property, such as general plant and intangible assets and self-

POSTN-131337-06
constructed assets that are not produced on a routine and repetitive basis under Rev.
Rul. 2005-53, 2005-35 I.R.B. 425, or § 1.263A-1T(h)(2)(i)(D)) and total mixed service
costs should include all mixed service costs, regardless of whether such costs are
associated with property that is not eligible for the simplified service cost method.
In support of this position, the utilities reason that the drafters of the simplified
service cost method regulations understood that most of a taxpayer’s self-constructed
assets would qualify as eligible property and that mixed service costs are more or less
fixed costs of the business that do not increase as a result of the rare or occasional
production of ineligible property. Thus, according to these taxpayers, the Internal
Revenue Service (the Service) and Department of the Treasury (Treasury) concluded
that mixed service costs need not be allocated to ineligible property under the simplified
service cost method.
We disagree with the argument that capitalizable mixed service costs are not
allocable to ineligible property if the taxpayer uses the simplified service cost method.
Their proposed application of the simplified service cost method – allocation of
capitalizable service costs exclusively to eligible property – is inherently unreasonable
and ignores the basic requirement of § 263A(a), i.e., that producers of real or tangible
personal property must capitalize the direct costs and a proper share of the indirect
costs of producing such property. See also § 1.263A-1(a)(3)(ii). For this purpose,
indirect costs include capitalizable service costs, deductible service costs, and mixed
service costs. See § 1.263A-1(e)(4).
The utilities’ argument is also inconsistent with the text of § 1.263A-1(h). Section
1.263A-1(h) provides a method for determining mixed service costs incurred “with
respect to eligible property.” By its terms, the simplified service cost method only
applies to eligible property. See § 1.263A-1(h)(1). Section 1.263A-1(h) does not
purport to determine the amount of mixed service costs incurred with respect to other
property. Further, § 1.263A-1(h) does not indicate that the general allocation rule
provided by § 1.263A-1(g)(4) does not continue to apply in the case of property that is
not eligible for the simplified service cost method.
Moreover, like the simplified service cost method, the simplified production
method, provided in § 1.263A-2(b), applies only to “eligible property.” Eligible property
is defined in the same manner for both the simplified service cost method and the
simplified production method. See §§ 1.263A-1(h)(2)(i) and 1.263A-2(b)(2)(i). More
specifically, §§ 1.263A-1(h)(2)(i)(D) and 1.263A-2(b)(2)(i)(D) (by cross-reference to
§§ 1.263A-1T(h)(2)(i)(D) and 1.263A-2T(b)(2)(i)(D), respectively), both provide that selfconstructed assets produced on a routine and repetitive basis in the ordinary course of
a taxpayer’s business are eligible property for purposes of the simplified service cost
method and the simplified production method, respectively.
Thus, the utilities’ argument regarding the simplified service cost method also
would apply to additional § 263A costs where the taxpayer elected to use the simplified

POSTN-131337-06
production method. In other words, under this argument it would follow that if a utility
elected to use the simplified production method, it would not be required to capitalize
additional § 263A costs to ineligible property. The similarities between the simplified
service cost method and the simplified production method indicate that the subject
utilities’ speculation about the Service’s and Treasury’s intent to exempt ineligible
property from the requirement to capitalize service costs is incorrect. Even if they were
correct that service costs do not increase incrementally as a result of producing
ineligible property, there is no basis to conclude that would be true of other additional
§ 263A costs, e.g., indirect materials and labor, insurance, utilities, etc., required to be
capitalized.
The essence of the subject utilities’ argument is that the Service and Treasury
exempted certain assets from a statutory requirement to capitalize service costs and
other indirect costs. There is nothing in § 263A, § 1.263A-1(h), § 1.263A-2(b), the
preamble to the final regulations, T.D. 8482, 1993-2 C.B. 77, or Notice 88-86, 1988-2
C.B. 401, to support this position.
The subject utilities cite § 1.263A-1(h)(2)(ii) as evidence that the Service and
Treasury know how to write a rule that requires capitalization of service costs to
property for which the simplified service cost method is not applied and chose not to
draft such a rule for ineligible property. Section 1.263A-1(h)(2)(ii) permits a taxpayer to
exclude certain self-constructed assets that are eligible property (i.e., self-constructed
assets substantially identical in nature to, and produced in the same manner as,
inventory property produced by the taxpayer or other property produced by the taxpayer
that is held primarily for sale to customers in the ordinary course of the taxpayer's trade
or business, and self-constructed assets produced by the taxpayer on a routine and
repetitive basis in the ordinary course of the taxpayer’s trade or business) from the
application of the simplified service cost method. Section 1.263A-1(h)(2)(ii) expressly
provides, however, that if a taxpayer makes this election it is still required to allocate
service costs to such excluded self-constructed assets in accordance with the general
rules provided by § 1.263A-1(g)(4).
We disagree with the conclusions that these utilities draw from the existence of
§ 1.263A-1(h)(2)(ii). The provision in § 1.263A-1(h)(2)(ii) requiring allocation of service
costs to self-constructed assets excluded from the election is consistent with the
statutory requirement to allocate indirect costs, including service costs, to all property
subject to § 263A. The provision is not an arbitrary “rule”; it is simply a reminder that
service costs must be allocated to property subject to § 263A notwithstanding the fact
that the simplified service cost method will be applied only to some of the eligible
property. A similar provision for ineligible property is not expressed in § 1.263A-1(h)
because that paragraph only applies to eligible property. The provision in § 1.263A1(h)(2)(ii) is pertinent to the election to exclude eligible self-constructed assets from the
application of the simplified service cost method because the assets excluded from the
election are in fact eligible property.

POSTN-131337-06
Finally, the subject utilities argue that § 1.263A-1(h) determines the total amount
of capitalizable mixed service costs incurred by the taxpayer and allocates the total to
eligible property. To the contrary, the simplified service cost method does not purport to
determine the total amount of capitalizable mixed service costs incurred by the
taxpayer; § 1.263A-1(h)(1) expressly states that the simplified service cost method
determines the amount of capitalizable mixed service costs incurred with respect to
eligible property. In addition, § 1.263A-1(h)(2)(ii) clearly indicates that a taxpayer that
elects to exclude self-constructed assets from its application of the simplified service
cost method must nonetheless allocate service costs to such property in accordance
with the general rules provided by § 1.263A-1(g)(4). Section 1.263A-1(h)(7) also makes
clear that a taxpayer that uses the simplified service cost method for one trade or
business and not another must allocate the costs of any mixed service department that
supports both trades or businesses between those trades or businesses consistent with
the principles of § 1.263A-1(f)(4). See § 1.263A-1(h)(7). Thus, §§ 1.263A-1(h)(2)(ii)
and (h)(7) clearly recognize that a taxpayer may incur capitalizable mixed service costs
that must be allocated to property that is not accounted for using the simplified service
cost method.
In summary, the arguments concerning the requirement to allocate capitalizable
mixed service costs to ineligible property are inconsistent with the statutory language of
§ 263A, the intent of the § 263A regulations, and the text of § 1.263A-1(h)(2)(ii) and
(h)(7). Moreover, such arguments are not supported by the history and evolution of the
simplified service cost method regulations.

Please call Steve Gee at (202) 622-4970 if you have any further questions.

